April 28, 2015 Credit Suisse Commodity Benchmark ETN The Credit Suisse Commodity Benchmark Exchange Traded Notes (the “ETNs”) are senior, unsecured debt securities issued by Credit Suisse AG (“Credit Suisse”), acting through its Nassau Branch, that are linked to the Credit Suisse Commodity Benchmark Total Return Index (the “Index”). The Index is designed to provide monthly rebalanced, long-only diversified exposure to commodities through notional investments in rolling futures contracts on physical commodities. The ETNs are listed on NYSE Arca under the ticker symbol “CSCB”. 1 The ETNs should be purchased only by knowledgeable investors who understand the potential consequences of investing in them. ETN Details ETN ticker CSCB Indicative value ticker CSCB.IV Bloomberg Index ticker CSIXTR CUSIP/ISIN 22542D472 / US22542D4723 Primary Exchange NYSE Arca 1 ETN investor fee factor 0.65%* ETN inception date June 11, 2013 Underlying index Credit Suisse Commodity Benchmark Total Return Index *Because of daily compounding, the actual investor fee realized may exceed 0.65% per annum. Index Returns (as of 3/31/2015) 1 month -6.86% 3 month -7.46% 1 year -34.56% Since inception annualized* -2.87% *Index inception date was July 1, 2009. Index Statistics (3/31/2014 to 3/31/2015) Correlation to S&P ndex 0.18 Correlation to Barclays US Aggregate TR Index -0.12 Correlation to DJ-UBS Commodity TR Index 0.91 Correlation to S&P GSCI TR Index 0.99 Annualized Volatility 16.86% 1-Year Sharpe ratio* -2.05 *Sharpe ratio calculated using the Federal Funds Effective Rate as of March 31, 2015. 1 Credit Suisse has no obligation to maintain any listing on NYSE Arca or any other exchange and we may delist the ETNs at any time. Index Overview The Index is designed to provide monthly rebalanced, long-only diversified exposure to commodities through notional investments in rolling futures contracts on physical commodities. The commodities included in the Index are determined annually based on worldwide production and global exchange market liquidity. The Index seeks to incorporate as many physical commodity futures as possible while maintaining the liquidity standards of the Index. The Index seeks to achieve diversified exposure via: n Exposure to 34 commodities (based on most recent annual determination) n Monthly rebalancing n Investing in equal units across multiple delivery periods in each commodity n An extended roll period Index Performance (July 1, 2009 to March 31, 2015) The above graph sets forth the historical performance of the Index and the Dow Jones UBS Total Return Index from the index inception date of July 1, 2009 through March 31, 2015. Historical performance is not indicative of future performance. The above graph does not include the investor fee associated with the ETNs, which will reduce the amount of the return on the ETNs at maturity or upon repurchase by Credit Suisse. For More Information ETN Desk: Email: ETN.Desk@credit-suisse.com Website: www.credit-suisse.com/etn Index Overview n Based on the most recent annual determination, the Index comprises 34 commodities that are intended to reflect overall global commodity exposure. n The Index is rebalanced monthly in an effort to ensure that actual commodity exposure remains close to target investment weights. n The Index invests in contracts that fall within the first three months of the futures curve in an equal number of contracts, spreading exposure across multiple delivery periods and resulting in between 67 and 108 different futures contracts being included in the index at any time. n In an effort to potentially reduce market impact, the Index uses a 15-business day roll period to roll out of expiring contracts and into new contracts. *Target weights as of the 2015 annual rebalance; rounded to two decimals for ease of analysis Selected Investment Considerations –The ETNs do not have a minimum payment at maturity or daily repurchase value and are fully exposed to any decline in the Index. Furthermore, the return at maturity or upon repurchase will be reduced by the fees and charges associated with the ETNs. Therefore, the level of the Index must increase by an amount sufficient to offset the applicable fees and charges. –You will not receive any periodic interest payments on the ETNs. –Although the return on the ETNs will be based on the performance of the Index, the payment of any amount due on the ETNs, including any payment at maturity, upon early redemption or acceleration, is subject to the credit risk of Credit Suisse. Investors are dependent on Credit Suisse’s ability to pay all amounts due on the ETNs, and therefore investors are subject to our credit risk. In addition, any decline in our credit ratings, any adverse changes in the market’s view of our creditworthiness or any increase in our credit spreads is likely to adversely affect the market value of the ETNs prior to maturity. –We have listed the ETNs on NYSE Arca under the symbol “CSCB”.
